       2:17-cr-20037-JES-JEH # 216        Page 1 of 4                                      E-FILED
                                                           Wednesday, 30 January, 2019 04:18:33 PM
                                                                      Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA                        )
                                                )
             Plaintiff,                         )
                                                )
      v.                                        )       Case No. 17-20037
                                                )
BRENDT A. CHRISTENSEN,                          )
                                                )
             Defendant.                         )

                       UNITED STATES OF AMERICA’S
                 UNOPPOSED MOTION TO CONTINUE HEARING

      COMES NOW the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and James B. Nelson, Department of Justice Trial

Attorney, and hereby requests, without objection from the defendant, that the Court

continue any hearing related to Defendant’s Motion to Exclude Expert Testimony

Regarding Cadaver Sniffing Canine, and Request for Daubert Hearing (R.118) from

February 4, 2019, to February 11, 2019.

      1.     On August 24, 2018, the defendant provided the United States with a

name and curriculum vitae for his proposed expert on canine cadaver issues. He did not

provide the proposed expert’s report at that time. On that same day, the defendant filed

his Motion to Exclude Expert Testimony Regarding Cadaver Sniffing Canine, and

Request for Daubert Hearing (hereinafter “canine cadaver motion”) (R.118).


                                            1
       2:17-cr-20037-JES-JEH # 216        Page 2 of 4



      2.       On October 16, 2018, the day the United States’ response to the

defendant’s canine cadaver motion was due, the defendant still had not provided a

report from his proposed expert. The United States requested at least 30 days after the

defendant completed his expert disclosure to respond to the canine cadaver motion

(and others). (R.148) The Court granted the United States’ request for additional time on

November 26, 2018.

      3.       The United States received the defendant’s proposed canine expert’s

report on the afternoon of Friday, January 25, 2019, ten days before a scheduled hearing

on the motion. Given the Court’s prior rulings and the timing of the disclosure, the

United States requests additional time to review the report, both to determine how to

appropriately respond and to determine what witnesses, if any, may be necessary for

the hearing. The defendant’s disclosure would give the United States until February 25

to respond to the canine cadaver motion under the Court’s previous ruling.

Nevertheless, the United States believes it can provide a meaningful response in

advance of February 11.

      4.       The United States conferred with defense counsel about continuing the

hearing to February 11, and defense counsel does not object to the requested

continuance.




                                             2
       2:17-cr-20037-JES-JEH # 216      Page 3 of 4




      WHEREFORE, the United States of America respectfully requests that this Court

continue any hearing on Defendant’s Motion to Exclude Expert Testimony Regarding

Cadaver Sniffing Canine, and Request for Daubert Hearing (R.118) from February 4, 2019,

to February 11, 2019.

                                        Respectfully submitted,

                                        JOHN C. MILHISER
                                        UNITED STATES ATTORNEY

                                        /s/Eugene L. Miller
                                        Eugene L. Miller
                                        Assistant United States Attorney
                                        201 S. Vine St., Suite 226
                                        Urbana, IL 61802
                                        Phone: 217/373-5875
                                        Fax: 217/373-5891
                                        eugene.miller@usdoj.gov

                                        /s/Bryan D. Freres
                                        Bryan D. Freres
                                        Assistant United States Attorney
                                        201 S. Vine St., Suite 226
                                        Urbana, IL 61802
                                        Phone: 217/373-5875
                                        Fax: 217/373-5891
                                        bryan.freres@usdoj.gov

                                        /s/ James B. Nelson
                                        James B. Nelson
                                        Trial Attorney
                                        Capital Case Section
                                        United States Department of Justice
                                        1331 F. Street NW, Room 625
                                        Washington, DC 20004
                                        Tel: (202) 598-2872
                                        james.nelson@usdoj.gov


                                          3
       2:17-cr-20037-JES-JEH # 216         Page 4 of 4



                               CERTIFICATE OF SERVICE


I hereby certify that on January 30, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following: Robert Tucker, Julie Brain, George Taseff, and Elisabeth Pollock.

                                           /s/ Bryan D. Freres




                                              4
